ST^RT, J.
I am unable to concur in the conclusion reached by a majority of the court. The act in question was passed after the ' commission''of-the'offence charged, and provides that, “Justices of the peace shall have concurrent jurisdiction with the county court' of'offences for intoxication under section three thousand eight hundred and twelve of the Revised Laws as amended by number thirty-six of the Acts of 1888.”' The legislature had power to give this act retrospective forcé, but I think it has not done so. The act does not, in terms;' express any intention on the part of the legislature to give justices of the peace jurisdiction of offences" committed before its passage. If such jurisdiction is conferred, 'it is by necessary inference from the enactment. It is a rule of construction that an enactment of the legislature shall be so construed - as to operate prospectively only, unless the intention to give it retrospective force is clearly expressed in the act, or to be inferred by necessary implication from the words of the act taken by themselves, and in connection with the subject-matter and the occasion of the enactment. Briggs v. Hubbard, 19 Vt. 86; Richardson, Admr., v. Cook et. at., 37 Vt. 599; State v. Littlefield, 93 N. C. 614; People v. Supervisors of Essex, 70 N. Y. 228; Smith v. Lyon, 44 Conn. 178; Donahoew. Coleman, 46 Conn. 319; State v. Smith, 38 Conn. 397 ; Endlich on Interpretation of Statutes, § 171; Whitman v. Hapgood, 10 Mass. 437 ; Dash v. Van Kleeck, 7 Johns. 477 ; Perkins v. Perkins, 7 Conn. 558 ; Lowry v. Keyes, 14 Vt. 66; Wires & Peck v. Farr, 25 Vt. 41.
In State v. Littlefield, supra, it is held that an act giving exclusive, in place of former concurrent jurisdiction, will not be construed as operating retrospectively, if another construction can fáirly be given to it.
*58In Smith v. Lyon, sufra, it is said: “Retroaction should never be allowed to a statute unless it is required by express command of the legislature, or by an unavoidable implication arising from the necessity of adopting such a construction in order to give lull effect to all of its provisions.”
In Hastings v. Lane, 15 Me. 134; it is said to be a settled rule of construction -that a statute should not have a retrospective operation, unless the intention to have it so operate is clearly expressed.
In Oyon's Succession, 6 Robinson 504 (41 Am. Dec. 274), it is held to be a sound rule of construction never to consider laws as applying to cases which arose previously to their passage, unless the legislature has, in express terms, declared such to be its intention.
In re Tuller, 79 Ill. 99 (22 Am. Rep. 170), it is held, on the authority of the principal cases and others there cited, that it is the doctrine applicable to all laws that generalty they are to be considered as prospective, and not to prejudice or affect the past transactions of the citizen. Not that the legislature cannot, in some cases, make laws with a retrospective operation, but that it is not to be supposed it so intended, unless that intention has .been manifested by the clearest and most unequivocal expressions.
In Lewis v. Brackenridge, 1 Blackford 220 (12 Am. Dec. 230), it is said that as a general rule statutes should be so construed as to have a prospective operation only.
Without the clearly expressed intention of the legislature courts' will not give to the law retrospective operation, even where they might do so without a violation of the paramount law of the constitution. Garrett v. Wiggins, 1 Scammon (Ill.) 335.
In Briggs v. Hubbard, supra, it is said that it is an elementary principle that all laws are to commence in futoro t and operate frosfectively; and no one can question the correctness of the position, as a general rule, that no statute is *59to be so construed as to have a retrospective operation, unless the language is too explicit to admit of any other construction. This rule is quoted with approval in Richardson, Admr., v. Cook et al., supra, and Poland, Ch. J., in delivering the opinion of. the court, says: “This principle has been repeatedly acted upon and applied in this court. * * * In this country retrospective legislation has never been favored. The contracts of parties are made, and the conduct and acts of the people regulated by the law existing at the time, and any subsequent change in the law by which any different effect or consequence is attached to such previous contracts or acts, is always productive of more or less injustice; so that irrespective of the constitutional inhibition against ex post facto laws, and laws impairing the obligation of contracts (but still somewhat in analogy to and harmony with them), such subsequent legislation will be presumed to have been intended by the legislature to be prospective, and not retrospective, in its action.”
In Lowry v. Keyes, supra, it is held that the statute of 1832, in relation to the limitation of actions, providing that, “if any person shall go from this State before the cause of action shall be barred,” the time of such absence shall not be reckoned in determining the time within which such cause of action shall be barred, was not intended to operate upon causes of action which were then clearly barred by the operation of the previous statutes of limitation. In Wires & Peck v. Farr, supra, the court went further, and held that the act of 1832 had no retrospective action whatever, and that the defendant, in making out the statute bar, was entitled to have reckoned all the time after the cause of action accrued prior to the passage of the act of 1832, although he was out of the State.
In Richardson, Admr., v. Cook et al., supra, Poland, Ch. J., after referring to the cases of Lowry v. Keyes and Wires & Peck v. Farr, says: “It was not questioned in these *60cases but that it was within the constitutional power of the legislature to have made the act apply to all existing causes of action, ás a debtor cannot properly be said to have a vested right to' a mere statutory defence,; but the court said that although the general language of the act was consistent enough with such a construction, they would presume that the legislature did not intend to disturb any defence acquired, either totally or partially, under the former statute.”
There is nothing in the language of the act itself, the subject-matter,'or the occasion of,its passage, to indicate that the legislature intended ■ it to have retrospective force. The'statutes in force at the time of its passage were sufficient for the detection, trial, and punishment of persons violating the law relating to intoxication, and these statutes have not been repealed.
When the act was passed- all offences, except such as were committed within thirty days prior thereto, were barred by the statute of limitations, and the act could have retrospective force only in respect to offences not barred by the statute. Complaints for intoxication are usually made at the time of the committing of the offence. The number of past offences in respect to which the act could be operative, if such was the intention of the legislature, must have been very limited, and there was no necessity for giving the act retrospective force in order to prevent delay, expense, and the running of the statute. Presumably, prosecutions had already been commenced in nearly all of these cases, and I think the legislature did not intend to give this unusual effect to this enactment for the purpose of having it operative upon the very limited number of offences committed within thirty days prior thereto, and in which prosecutions had not been commenced.
At the time the offence was committed, the respondent could not be put upon trial until the state’s attorney had filed an information against him in the county court, or until the *61grand jury for the county, after hearing the evidence produced by the State, had found and returned an indictment to the court. If the legislature intended the act to operate retrospectively, then it intended- to deprive the respondent, and those charged with the commission of like offences before the passage of the act, of the benefit of such investigation, and to subject them to the expense of a trial before a justice of the peace before having such a trial as is guaranteed by the constitution.
There was no necessity for giving the act retrospective force, and I think the legislature did not intend to give it other or different force from that usually given to enactments, and that its application is confined to cases arising subsequently to its enactment. By giving the act prospective force only, complete effect will be given to it and no- right impaired.